Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 14, 2011, is by and among FIESTA RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (collectively, the “Guarantors”), the lenders party hereto (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders under the Credit Agreement (as hereinafter defined) (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of August 5, 2011 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definition. The following definition is hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

“First Amendment Effective Date” shall mean December 14, 2011.

1.2 Definitions. The following definitions are hereby amended as set froth
below:

(a) Clause (d) of the definition of Consolidated EBITDAR is hereby amended and
restated in its entirety as follows:

(d) to the extent not deducted in the calculation of Consolidated Net Income,
all amounts paid by the Credit Parties pursuant to Sections 6.10(d), (e) and
(k) (other than any payments or reimbursements for capital expenditures made for
the benefit of the Credit Parties and their Subsidiaries).

(b) Clause (i) of the definition of Restricted Payments is hereby amended and
restated in its entirety to read as follows:

(i) payments by any Credit Party to Carrols or CRG referred to in Sections
6.10(h) and 6.10(k)



--------------------------------------------------------------------------------

(c) The definition of Transition Services Agreement set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Transition Services Agreement” shall mean that certain transition services
agreement setting forth the terms and conditions by which Carrols will provide
certain general and administrative services to the Borrower and its Subsidiaries
after the Spin-Off Date and, to a limited extent, the Borrower will provide
certain general and administrative services to the Spin-Off Parties after the
Spin-Off Date; provided, that such Transition Services Agreement shall be
consistent in all material respects with the description of such agreement
provided to the Administrative Agent on or prior to the First Amendment
Effective Date such that any such changes will not materially and adversely
affect the Lenders.

1.3 Amendments to Section 6.10. Section 6.10 of the Credit Agreement is hereby
amended by (a) replacing the period at the end of clause (j) thereof with a
comma and (b) adding a new clause (k) at the end of such section to read as
follows:

(k) so long as no Default or Event of Default has occurred and is continuing to
pay, after the Spin-Off Date, fees to the Spin-Off Parties pursuant to the
Transition Services Agreement in an aggregate amount not to exceed $10,000,000
during any fiscal year; provided, that such amount shall be increased (i) at the
beginning of each fiscal year (beginning with fiscal year 2012) by an amount
equal to the percentage increase in the consumer price index during the previous
fiscal year period and (ii) at the beginning of each fiscal quarter by an amount
equal to the product of (A) $35,000 multiplied by (B) each new Restaurant opened
or acquired during the previous fiscal quarter period.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Required Lenders
and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

(d) Transition Services Agreement. The Administrative Agent shall have received
a term sheet setting forth the terms and conditions to be included in the
Transition Services Agreement.



--------------------------------------------------------------------------------

(e) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The Credit Party Obligations are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.



--------------------------------------------------------------------------------

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     FIESTA RESTAURANT GROUP, INC.,     a Delaware corporation     By:
  /s/    Paul Flanders               Name:   Paul Flanders       Title:   Vice
President

 

GUARANTORS:     CABANA BEVERAGES, INC.,     a Texas corporation     By:  
/s/    Shanna Ramirez                Name:   Shanna Ramirez       Title:  
President

 

    CABANA BEVCO, LLC     a Texas corporation     By:   /s/    Shanna Ramirez
               Name:   Shanna Ramirez       Title:   Manager

 

    GET REAL, INC.,     a Delaware corporation     By:   /s/    Julio Murillo
               Name:   Julio Murillo       Title:   Vice President

 



--------------------------------------------------------------------------------

    POLLO FRANCHISE, INC.,     a Florida corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    POLLO OPERATIONS, INC.,     a Florida corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    TACO CABANA, INC.,     as Delaware corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    TP ACQUISITION CORP.,     a Texas corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    TC BEVCO, LLC,     a Texas limited liability company     By:   /s/    Shanna
Ramirez               Name:   Shanna Ramirez       Title:   Manager



--------------------------------------------------------------------------------

    TC MANAGEMENT, INC.,     a Delaware corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    TC LEASE HOLDINGS III, V AND VI, INC.,     a Texas corporation     By:  
/s/    Paul Flanders               Name:   Paul Flanders       Title:   Vice
President

 

    TEXAS TACO CABANA, L.P.,     a Texas Limited Partnership       BY:   T.C.
MANAGEMENT INC.,         a Texas corporation     By:   /s/    Paul
Flanders               Name:   Paul Flanders       Title:   Vice President

 

    TPAQ HOLDING CORPORATION,     a Delaware corporation     By:   /s/    Julio
Murillo               Name:   Julio Murillo       Title   Vice President



--------------------------------------------------------------------------------

FIESTA RESTAURANT GROUP, INC.

AMENDMENT TO CREDIT AGREEMENT

 

 

ADMINISTRATIVE AGENT:  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and as

Administrative Agent

  By:  

/s/ Tim G. Loyd

    Name: Tim G. Loyd     Title:   Managing Director



--------------------------------------------------------------------------------

FIESTA RESTAURANT GROUP, INC.

AMENDMENT TO CREDIT AGREEMENT

 

 

LENDERS:  

MANUFACTURERS & TRADERS TRUST

COMPANY, as a Lender

  By:  

/s/ Timothy P. McDevitt

    Name: Timothy P. McDevitt     Title:   Vice President



--------------------------------------------------------------------------------

FIESTA RESTAURANT GROUP, INC.

AMENDMENT TO CREDIT AGREEMENT

 

 

JEFFERIES FINANCE, LLC, as a Lender By:  

/s/ E. Joseph Hess

  Name: E. Joseph Hess   Title:   Managing Director